Citation Nr: 9936089	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-01 009	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the post operative 
residuals of excision of a brain cyst.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1978 to September 
1992.  This appeal arises from a July 1996 rating decision 
which denied service connection for post operative residuals 
of excision of a third ventricular colloid cyst with 
headaches.  The veteran was accorded a hearing at the RO in 
February 1997 and a transcript of the hearing is included in 
the record.  The Board of Veterans' Appeals (Board) remanded 
the case in October 1997.  


FINDINGS OF FACT

1.  A brain cyst developed during the veteran's service.  

2.  The brain cyst was excised after service, and there are 
identifiable residuals of the surgery.  


CONCLUSION OF LAW

A brain cyst (now post operative status) was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records include a July 1980 report in 
which the veteran complained of headaches of four days' 
duration.  There was tenderness over the frontal and 
maxillary sinuses and the assessment was sinusitis.  The 
veteran's separation examination is not included in the 
record.  

In March 1996, the veteran submitted a claim for service 
connection for a headache disorder.  In a March 1996 
statement in support of his claim, he indicated that he 
complained of headaches during service.  The headaches 
intensified during his service in Southwest Asia during the 
Persian Gulf War.  Within a few months after his discharge 
from service, he sought treatment for his headaches from a 
private physician.  The veteran asserted that the physician 
thought that the headaches were related to a sinus disorder.  
VA health care providers subsequently diagnosed a brain 
tumor, requiring surgery.  

In April 1996, records of medical treatment of the veteran by 
Paul Shapiro, M.D., were associated with the claims folder.  
The records show that the veteran sought treatment from Dr. 
Shapiro as part of a smoking cessation effort.  In listing 
current medications, the veteran reported that he was taking 
Tylenol for constant headaches.  The records are dated in 
September 1994.  

On a VA general medical examination of the veteran in June 
1996, he reported a history of headaches beginning in 1991 
and increasing in severity until 1996.  A computerized 
tomography scan in 1996 revealed a colloid cyst.  The cyst 
was removed during surgery at the Manhattan VA Medical Center 
(Manhattan VAMC).  At the time of the examination, the 
veteran indicated that his headaches had significantly 
subsided, and he was doing well.  On clinical evaluation, the 
extraocular muscles were intact, and there was a healthy 
linear scar over the scalp on the right side.  Neurological 
examination showed mild flattening of the left nasolabial 
fold; otherwise the face was symmetrical.  The impressions 
included history of surgical excision of a third ventricular 
colloid cyst, with minimal headaches and a healthy scar over 
the right parietal bone.  The examiner appeared to emphasize 
that the veteran's headaches began while he was in service.  

In an RO hearing in February 1997, the veteran testified that 
he had had headaches since returning from service in the 
Persian Gulf.  He took a great deal of Tylenol for pain.  He 
indicated that he had gone to the VA Medical Center in Lyons, 
New Jersey (Lyons VAMC) on a monthly basis for approximately 
fourteen months prior to the diagnosis of a brain cyst.  He 
continued to have headaches following the surgery and had 
been evaluated twice at the Manhattan VAMC.  He added that, 
prior to his service in the Persian Gulf, he had had 
headaches which were related to his sinuses.  His wife 
testified that she insisted he seek medical treatment after 
he began losing weight, and his eating and sleeping were 
affected.  

Following the February 1997 RO hearing, records relating to 
the veteran's brain cyst surgery at the Manhattan VAMC were 
associated with the claims folder.  The records show that the 
veteran underwent a craniotomy in April 1996 to remove a 
colloid cyst.  

In October 1997, the Board remanded the case to the RO for 
additional development.  The remand directed the RO to obtain 
additional service medical records, including the report of 
the veteran's separation examination, and records of medical 
treatment at Walson Air Force Hospital and the outpatient 
clinic at McGuire Air Force Base, New Jersey during 1991 and 
1992.  However, no additional records of medical treatment of 
the veteran were available from the National Personnel 
Records Center and Walson Air Force Medical Treatment 
Facility.  

The remand instructed the RO to obtain copies of clinical 
records of the veteran's treatment from September 1992 at the 
VA Medical Center in Lyons, New Jersey (Lyons VAMC), the VA 
outpatient clinic in Trenton, New Jersey, and the Trenton, 
New Jersey Vet. Center (Trenton Vet. Center).  In reply to RO 
requests for medical records, the Lyons VAMC indicated that 
there were no records of inpatient medical treatment of the 
veteran and the VA outpatient clinic in Trenton reported that 
there were no records of medical treatment of the veteran 
available.  The Trenton Vet. Center submitted an October 1994 
medical report noting the veteran's complaints of headaches 
and weight loss.  

The veteran was accorded a VA medical examination in May 
1998.  The examination report included the veteran's 
pertinent medical history and a clinical evaluation.  The 
examiner opined that the veteran's headaches were due to the 
presence of a colloidal cyst in the head with obstructive 
hydrocephalus.  The examiner added that, since the headaches 
began in 1991, it was likely that they were caused by the 
colloidal cyst, which was discovered in 1996.  

In July 1998, the RO requested that the examiner who 
evaluated the veteran in May 1998 again review the claims 
folder and provide a medical opinion as to whether it is at 
least as likely as not that the veteran's brain cyst began 
during service or was manifested within one year after his 
separation from service.  In July 1998, the examiner reported 
having reviewed the claims folder, including the veteran's 
July 1980 complaint of headaches in service.  The examiner 
indicated that there was no record of headaches or headache 
symptoms during the 1990s until 1994, after the veteran's 
separation from service.  The examiner concluded that it 
therefore seemed unlikely that the veteran's headaches had 
persisted since service.  However, the examiner added that, 
if there were evidence of headaches during service, it was 
possible that the colloidal cyst could be related to service.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has also 
held that laypersons are not competent to provide medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  

At the time of the October 1997 remand, the Board had 
determined that the claim of service connection for post 
operative residuals of excision of a brain cyst was well-
grounded.  It is undisputed that surgery was performed in 
April 1996 to excise a cyst in the veteran's brain and such 
surgery leaves identifiable residuals.  Thus, the first 
requirement of Caluza was satisfied.  The veteran is 
competent to assert that he had headaches in service and the 
service medical records confirm that he complained of 
headaches in service; fulfilling the second element of 
Caluza.  And, in evaluating pathology associated with the 
surgical excision of a cyst from the veteran's brain, the VA 
examiner in June 1996 appeared to include headaches as a 
presenting symptom of a brain cyst and among the identifiable 
residuals of the operative procedure and specifically related 
the onset of the headaches to the veteran's service.  
Therefore, the nexus requirement of the Caluza was met and 
the claim of service connection for the post operative 
residuals of excision of a brain cyst was well-grounded at 
the time of the Board's remand.  

Having determined that the claim was well-grounded, the 
Board, in the October 1997 remand, nevertheless recognized 
that certain pertinent records had not yet been associated 
with the claims folder.  In response to the remand it was 
learned that no additional service medical records were 
available.  An October 1994 medical record was received from 
the Trenton Vet. Center and the VA outpatient clinic in 
Trenton, New Jersey indicated that there were no medical 
records available.  The Lyons VAMC reported that no records 
of inpatient treatment of the veteran were available, but the 
veteran has not contended that he received inpatient medical 
treatment at the Lyons VAMC.  Although there may be records 
of outpatient medical treatment of the veteran at the Lyons 
VAMC which have not yet been associated with the claims 
folder, the Board does not regard the absence of these 
records as critical because the evidence which is of record 
is favorable to the veteran and permits equitable disposition 
of the claim.  

As noted above, a VA examiner in June 1996 appeared to 
indicate that identifiable residuals associated with the 
excision of a cyst from the veteran's brain included a scar 
over the right parietal bone and minimal headaches.  The 
examiner emphasized that the headaches began in service.  In 
May 1998, a VA examiner noted that, since the veteran's 
headaches began in 1991, it was likely that they were caused 
by the colloidal cyst, which was discovered in 1996.  In July 
1998, the same examiner who offered the May 1998 opinion, 
again reviewed the record and concluded that the brain cyst 
did not have its onset in service because there was no 
clinical documentation of headaches in service medical 
records in the 1990s.  However, the veteran is competent to 
state that he had headaches in service and the June 1996 and 
May 1998 medical opinions from VA physicians establish a 
relationship of the veteran's post operative residuals of 
excision of a brain cyst to service.  Accordingly, the Board 
concludes that service connection for post operative 
residuals of excision of a brain cyst is warranted, and the 
claim should be granted.  


ORDER

Service connection for post operative residuals of excision 
of a brain cyst is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals








